DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims 1-7, 9, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAPUT ( US7327951)  in view of CALLAHAN (US7817906) and HERRICK (WO 0011914A1) 
CHAPUT discloses an instant electrode water heater (column 1, lines 11-16) comprising: a housing (47) for containing water therein, the housing having a water inlet (49) and a water outlet (51) (column 8, lines 41-43). CHAPUT teaches a plurality of electrodes (65, 67) disposed inside the housing (column 8, lines 59-63). The electrodes of CHAPUT are placed such that the electrodes are oriented parallel to each other (see the arrangement in figures 14 and 15, for example) having a predetermined distance between two successive electrodes. Each channel of CHAPUT is formed by two successive electrodes (column 8, lines 63-64). CHAPUT teaches that water is received at the water inlet, and passes through successive channels to the water outlet (column 8, lines 59-66). CHAPUT teaches a plurality of electric contacts (45) disposed in the housing such that each electric contact is in a touching relationship 
CHAPUT discloses in reference to claim :
1.  An instant electrode water heater comprising: a housing for containing water therein, the housing having a water inlet and a water outlet;  a plurality of electrodes disposed inside the housing, the electrodes being placed such that the electrodes are oriented parallel to each other having a predetermined distance between two successive electrodes for directing water received at the water inlet through successive channels, with each channel being formed by two successive electrodes, to the water outlet;  a plurality of electric contacts disposed in the housing such that each electric contact is in a touching relationship with a respective electrode for providing AC electric power thereto;  and, electric control circuitry connected to the electric contacts for controllably providing electric power thereto.
CHAPUT does not explicitly teach  the use of electrode plates as the electrode.

CALLAHAN discloses the use of electrode plates (see figure 1) in lieu of the plate-like features of the electrodes of CHAPUT.

It would have been obvious to a person skilled in the art to arrive at the matter defined in claim 1 by combining the teachings of CHAPUT, and CALLAHAN. The water heater of CHAPUT and electrode plates of CALLAHAN therefore show that claim 1 does not involve an inventive step.

2.  The instant electrode water heater according to claim 1 wherein the electrode plates are secured to the housing such that the electrode plates are enabled to vibrate during provision of the AC electric power. 

3.  The instant electrode water heater according to claim 2 wherein the electric contacts comprise spring loaded pins or spring clips. 
 
4.  The instant electrode water heater according to claim 1 wherein the electrode plates are graphite electrode plates. 
CALLAHAN teaches the specifics of plate mounting found in claims 2 and 3 (column 14, lines 51-57).
CALLAHAN teaches the composition of the plate recited in claim 4 (column 14, lines 60-62).

It would have been obvious to one of ordinary skill in the art to modify CHAPUT to arrive at the device defined in claims 2-4 by combining the teachings of CHAPUT, and CALLAHAN. 

5.  The instant electrode water heater according to claim 1 comprising means for directing the water to flow in opposite direction in any two successive channels. 
 
6.  The instant electrode water heater according to claim 5 wherein each electrode plate comprises an aperture disposed in one end portion thereof for enabling the water to flow therethrough and wherein the apertures are disposed in opposite end portions of any two successive electrode plates. 
 

CHAPUT and CALLAHAN recite the torturous flow path provisions that are embodied in claims 5-6, any differences being well known in their application and coming only with the expected result by the person of ordinary skill.

7.  The instant electrode water heater according to claim 1 wherein the water inlet comprises a quick connector element and wherein an electric connector connected to the electric control circuitry is placed in proximity to the quick connector element such that the quick connector element and the electric connector are simultaneously mated with respective counterparts. 

The quick connect limitation of claim 7 are well known in the fluid and electrical arts, and their incorporation here comes without further advantage than the expected convenience offered by including such connections.

It would have been obvious to a person skilled in the art to arrive at the matter defined in claims 5-7 by combining the teachings of CHAPUT and CALLAHAN with common general knowledge. 

9.  The instant electrode water heater according to claim 1 wherein the electric control circuitry comprises: current sense circuitry for providing a current sense signal indicative of an electric power usage of the electrode plates;  an AC electric power supply;  a user interface for receiving a user 
input signal;  and, a microcontroller connected to the current sense circuitry, the AC electric power supply, and the user interface, the microcontroller for determining supply of the AC electric power to the electrode plates in dependence upon the current sense signal and the user input signal and for 
providing a supply control signal indicative of the supply of the AC electric power to the electrode plates to the AC electric power supply.



As evidence, HERRICK discloses an analogous circuit. HERRICK teaches a controlled AC power supply (page 3, line 22 - page 4, line 6) as a power source for an instant electrode water heater.

It would have been obvious to a person skilled in the art to arrive at the matter defined in claim 9 by combining the teachings of CHAPUT, CALLAHAN, and HERRICK. 

CHAPUT discloses an instant electrode water heater (column 1, lines 11-16) comprising: a housing (47) having a water inlet (49) and a water outlet (51) and forming a cavity therebetween (column 8, lines 41-43). CHAPUT teaches a plurality of electrodes (65, 67) disposed in the cavity (see figure 14). CHAPUT teaches electric control circuitry (101) connected to the electrodes (via thyristor 113) for controllably providing AC electric power thereto (column 9, lines 42-55). The electric control circuitry of CHAPUT comprises: current sense circuitry for providing a current sense signal indicative of an electric power usage of the electrodes (103); a user interface for receiving a user input signal (column 4, lines 8-10); and, a microcontroller (107) connected to the current sense circuitry (column 9, lines 47-51) and the user interface (implicit). The microcontroller of CHAPUT determines supply of the AC electric power to the electrodes in dependence upon the current sense signal and the user input signal (in particular temperature limit controls as discussed in column 8, lines 27-38). CHAPUT teaches a supply control signal indicative of the supply of the AC electric power to the electrodes to the AC electric power supply (in particular the current limit controls as discussed in column 8, lines 27-38).
CHAPUT discloses in reference to claim:

signal;  and, a microcontroller connected to the current sense circuitry, the  electric power supply, and the user interface, the microcontroller for determining supply of the electric power to the electrodes in dependence upon the current sense signal and the user input signal and for providing a supply control signal indicative of the supply of the electric power to the electrodes to the electric power supply. 
 
20.  The instant electrode water heater according to claim 19 wherein the electric control circuitry comprises a rectifier interposed between the current sense circuitry and the electrodes, the rectifier for transforming the AC voltage into rectified DC voltage. 
 
21.  The instant electrode water heater according to claim 20 wherein the current sense circuitry comprises a low resistance resistor for determining the current sense signal by measuring a voltage difference across the low resistance resistor. 
 
22.  The instant electrode water heater according to claim 19 comprising a heatsink element in thermal contact with at least a portion of the electric control circuitry for cooling the same, the heatsink element comprising a channel for transmitting water therethrough with the channel being connected to the water inlet such that the water is transmitted through the heatsink element prior provision to the cavity. 


HERRICK discloses that the use of a controllable AC power supply is known in the direct electrical resistance heating arts.
HERRICK teaches a controllable AC power supply for powering the direct electrical resistance heating of water using plural electrodes (page 3, line 22 - page 4, line 6).
It would have been obvious to a person skilled in the art to arrive at the matter defined in claim 19 by combining the teachings of  CHAPUT and HERRICK.  
Regarding claim 20, HERRICK teaches a rectifier (page 17, line 17).
Regarding claim 22, the use of the inlet as a heatsink for power electronics is known from CHAPUT (119; column 9, lines 47-55).
It would have been obvious to a person skilled in the art to arrive at the matter defined in claims 20 and 22 by combining the teachings of  CHAPUT and HERRICK.  
Regarding claim 21, the use of a resistor in current measurement is well known to the person of ordinary skill. It would have been obvious to a person skilled in the art to arrive at the matter defined in claim 21 by combining the teachings of  CHAPUT and HERRICK with common general knowledge.  

Allowable Subject Matter
Claims 8, 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOR S. CAMPBELL
Examiner
Art Unit 3742



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761